IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                Fifth Circuit

                                                                FILED
                                                             March 23, 2018
                                 No. 17-20618
                                                              Lyle W. Cayce
                                                                   Clerk
In re: UNITED STATES OF AMERICA, ex rel; RICHARD DRUMMOND,

            Petitioner


                     Petition for a Writ of Mandamus to
                        the United State District Court
                      for the Southern District of Texas


Before PRADO, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:
      On October 3, 2017, relator Richard Drummond petitioned this Court for
a writ of mandamus directing the United States District Court for the Southern
District of Texas to resolve this False Claims Act case, which has been pending
before District Judge Lynn N. Hughes for over nine years. Specifically,
Drummond sought resolution of several motions which have been pending for
years, specifically: (1) a motion for partial summary judgment (Dkt. # 96, filed
on March 18, 2014), (2) a supplemental motion for summary judgment (Dkt.
# 102, filed on April 25, 2014), and (3) a motion for partial summary judgment
(Dkt. # 160, filed on May 20, 2016).
      We requested Judge Hughes file a response to the petition with the Fifth
Circuit’s Clerk’s Office. No response was ever received. Judge Hughes did file
a response, however, on the district court’s docket indicating that “[t]his case
will come to an end – soon.” Over two months later, on December 28, 2017, the
district court issued an opinion and order (Dkts. ## 206, 207) resolving only
                                  No. 17-20618
one of the three motions: the latest motion for partial summary judgment (Dkt.
# 160).
      On March 12, 2018, we requested letter briefs from the parties
addressing whether the petition had been mooted by the district court’s
December 28 order. The parties timely filed letters indicating that the two
other motions identified in Drummond’s petition had not been resolved and
that the petition was “far from moot.” Since the district court entered its
December 28 order, no other orders of any kind have been entered, no hearings
have been held, and no other update has issued.
      Under the All Writs Act, “[t]he Supreme Court and all courts established
by Act of Congress may issue all writs necessary or appropriate in aid of their
respective jurisdictions and agreeable to the usages and principles of law.” 28
U.S.C. § 1651(a). Mandamus “is an extraordinary remedy for extraordinary
causes.” United States v. Denson, 603 F.2d 1143, 1146 (5th Cir. 1979) (en banc).
“A writ of mandamus may issue only if (1) the petitioner has ‘no other adequate
means’ to attain the desired relief; (2) the petitioner has demonstrated a right
to the issuance of a writ that is ‘clear and indisputable;’ and (3) the issuing
court, in the exercise of its discretion, is satisfied that the writ is ‘appropriate
under the circumstances.’” In re Dean, 527 F.3d 391, 394 (5th Cir. 2008)
(quoting In re United States, 397 F.3d 274, 282 (5th Cir. 2005)).
      In this case, all three requirements are easily met. This case has been
pending on the district court’s docket for over nine years. Moreover, the two
motions identified in the petition have been pending for approximately four
years. We recognize that this is a complex matter and district court judges have
broad discretion in managing their dockets. Sims v. ANR Freight Sys., Inc., 77
F.3d 846, 849 (5th Cir. 1996). “However, discretion has its limits.” Id.
      The Supreme Court has recognized that “where a district court
persistently and without reason refuses to adjudicate a case properly before it,
                                         2
                                  No. 17-20618
the court of appeals may issue the writ ‘in order that [it] may exercise the
jurisdiction of review given by law.’” Will v. Calvert Fire Ins. Co., 437 U.S. 655,
662–63 (1978) (quoting Ins. Co. v. Comstock, 16 Wall. 258, 270 (1873)). Indeed,
this Court is not alone in recognizing that a writ may be appropriate to address
a district court’s undue delay in adjudicating a case properly before it. See In
re Hood, 135 F. App’x 709, 711 (5th Cir. 2005) (holding writ of mandamus was
appropriate to address district court’s seven month delay in entering
judgment); Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996) (“[A]n appellate
court may issue a writ of mandamus on the ground that undue delay is
tantamount to a failure to exercise jurisdiction.”); Johnson v. Rogers, 917 F.2d
1283, 1285 (10th Cir. 1990) (granting writ of mandamus where district court
failed to rule on a petition for writ of habeas which had been pending for
fourteen months); McClellan v. Young, 421 F.2d 690, 691 (6th Cir. 1970)
(granting writ of mandamus to address delay in ruling on pending petition for
writ of habeas). Here, the district judge has had ample time to consider the
pending motions—including the nearly six months since Drummond filed his
petition for a writ of mandamus. As the Tenth Circuit aptly put it, “justice
delayed is justice denied.” Johnson, 917 F.2d at 1285. The district court’s delay
in adjudicating this case is simply inexcusable, and this Court is left with no
other option but to grant mandamus relief.
        IT IS ORDERED that the petition for writ of mandamus is GRANTED.
District Judge Lynn N. Hughes is ordered to hear and adjudicate the two
pending motions for summary judgment (Dkts. ## 96 and 102) within thirty
days.




                                        3